El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
*251La querellada Equity de Puerto Rico, Inc. opera una librería en la que ofrece al público un número limitado de las decisiones de este Tribunal, editadas bajo el rubro de Decisiones de Puerto Rico (D.P.R.). Su actividad comercial en esta línea está regulada y restringida por los términos del contrato que el Tribunal anualmente somete a licitación en subasta. Como es usual en el género del librero, la que-rellada anuncia sus libros por catálogo y ocasionalmente por formatos breves.
El 28 enero, 1974, el abogado Sr. Francisco Martín Vélez solicitó de la querellada Equity que le vendiera los tomos del 1 al 46 inclusive, y el tomo 54 de las Decisiones. (1) A correo vuelto, el 30 enero, 1974, el gerente general de la librería contestó al comprador interesado tener disponibles los tomos 1, 3, 4, 5, 6, 7, 9, 12, 13, 14, 16, 17, 20, 21 y 24. Ya antes, el 18 enero, 1974, Equity le había aclarado por carta al abogado querellante el agotamiento de algunos de los volúmenes solicitados, entrando en pormenores sobre las dificultades para reimpresión debido a la escasez de papel, de tela de encuadernar, la congestión de trabajo en las imprentas y el alza inusitada en los costos de labor y material de imprenta. En los párrafos finales de dicha carta, el Sr. Ignacio Rivera, gerente general de la librería de refe-rencia, le expresó al Lie. Martín Vélez lo siguiente:
Puede estar usted en la seguridad de que, dentro de la situación anormal en que se está desenvolviendo la industria, el comercio y aún la vida misma de cada ciudadano, estamos *252haciendo toda clase de esfuerzos para ofrecer a los abogados y a los estudiantes de leyes el servicio a que todos legítima-mente tienen derecho.
Le agradeceré en el mejor ánimo de resolverle su problema, me envíe una lista de los tomos que le faltan en su colección de Decisiones, con miras a tratar de conseguírselos en alguna forma.
Espero que usted comprenda nuestra situación y comparta con nosotros los inconvenientes que nos han salido al paso, los cuales tenemos la esperanza de poder ir resolviéndolos según los medios a nuestro alcance y dentro de un mercado tan pequeño como es el de Puerto Rico.
Atentamente suyo,
(Fdo.) Ignacio Rivera Gerente General
Transcurridos siete meses de este intercambio de comuni-cación, el 11 septiembre, 1974, el letrado promueve la inter-vención del Departamento de Asuntos del Consumidor en carta que en lo pertinente expresa:
Acabo de recibir (2) el catálogo general para el año 1974 que publica la Equity de Puerto Rico, Inc., y el cual acompaño a ésta. En la página nueve (9) de dicho catálogo informan tener en inventario los tomos de Decisiones de Puerto Rico del uno al ochenta y tres y del ochenta y ocho al cien (español) y del ochenta y ocho al noventa y siete (inglés). Me he comunicado con las oficinas de la Equity y me han informado que aunque en el catálogo se hace esa publicación, la misma no es cierta pues la realidad es que no cuentan con los tomos que dicen tener en existencia en el mismo.
Al encontrar incursa a la querellada en acto “que consti-tuya o tienda a constituir fraude o engaño”, (3) el Departa-*253mentó (DACO) impuso a la querellada multa de $200. Con fecha 16 marzo, 1981, el Tribunal Superior de San Juan la confirmó al resolver la apelación administrativa. Tanto la agencia como el tribunal erraron al no identificar en los hechos del caso elementos de excepción que lo excluyen de las prácticas o actos de comercio que se propuso sancionar la Asamblea Legislativa en legítimo esfuerzo para proteger al consumidor. Desde su incepción este caso se perfiló como incidente típico de agotamiento de inventario en las libre-rías y la querella debió desestimarse por ausencia de méri-tos, inserta a la fuerza dentro de un esquema legislativo dirigido contra la falsa representación lucrativa de algunos comerciantes.
El artículo de comercio en que trafica la querellada Equity de Puerto Rico consiste exclusivamente en libros relacionados con la enseñanza y práctica del Derecho. Los clientes de la editora demandada son ejercitantes de la profesión jurídica. No son consumidores desvalidos, ni mucho menos ignorantes. Al aprobarse la Ley Núm. 148 de 27 junio, 1968 (23 L.P.R.A. sec. 1001 y ss.), creadora de la Administración de Servicios al Consumidor fue principal preocupación de la Asamblea Legislativa, expresada en la Exposición de Motivos, el desvalimiento del consumidor frente a prácticas indeseables de comerciantes, que consignó así:
Como consecuencia natural del rápido desarrollo económico experimentado en Puerto Rico en las últimas décadas, el con-sumidor puertorriqueño se enfrenta a un mercado de bienes y servicios sumamente complejo que se hace sentir y, en efecto, deja indefenso al consumidor. Así, la creciente naturaleza impersonal de nuestra sociedad cada vez más automatizada, la creciente distancia, entre el productor y el consumidor final, los cambios abruptos que se vienen produciendo en nuestro sistema de mercadeo tales como el establecimiento de *254grandes tiendas por departamentos, casas de descuentos, supermercados de auto-servicios (selfservice) el creciente número de artículos y su variedad — todo ello contribuye a este estado de falta de conocimiento, consunción y desvali-miento en que se encuentra nuestro consumidor.
La situación se torna más delicada cuando se contempla el sinnúmero de prácticas indeseables que algunos comerciantes y manufactureros inescrupulosos llevan a cabo. Estas prácti-cas incluyen entre otras: anuncios engañosos, falsos descuen-tos en precios, rotulación defectuosa, garantías que no se cumplen, servicios que no se prestan, aumentos injustificados en los precios, cargos exorbitantes por concepto de intereses y servicios, la aparición de vendedores ambulantes represen-tando a compañías fantasmas, y otras prácticas de igual naturaleza.
El explícito lenguaje del legislador no es flecha apuntada contra empresas de tráfico integrado, en parte, por actos comunes de comercio y, en una parte principal, por servicios a la educación del pueblo. No se dan en el presente caso las circunstancias de falta de conocimiento, consunción y desvalimiento en el consumidor, que impulsaron esta legislación. El que compra libros, como quien compra flores, sabe que su proveedor no podría existir con un inventario de inexorable rigidez que le someta a reproche y sanción porque en determinada fecha no pueda servir el libro de García Márquez o las gladiolas que figuraron en su catálogo o anuncio. El propósito de la Ley es prevenir y sancionar las prácticas injustas y deshonestas en el tráfico ortodoxo del comercio o la prestación de servicios. El manifiesto propósito de la norma que ha de concebirse en relación con la realidad social del tiempo en que ha de ser aplicada, excluye de la sanción del estatuto contra fraude o engaño, (Art. 14, Ley Núm. 148) los peculiares Lechos de este caso, que si bien representan la ausencia en los anaqueles de la querellada de algunos de los 47 volúmenes que interesaba el querellante, la inmediata y franca explicación que sobre la transitoria deficiencia le comunicó a este último el Presidente y Gerente general de la querellada, *255debió ser suficiente disuasivo de la querella que llegó a DACO después de un período de incubación de más de 7 meses, que aparentemente tomó al querellante la formación de juicio en cuanto a si había sido engañado por el anuncio o ilustrado por la información que le dio el librero sobre la peculiar naturaleza del negocio de venta al público de las Decisiones de Puerto Rico, y su sincera disposición a ser-virle en la obtención de los tomos que interesa, y no de lucrarse mediante el fraude y el engaño.
Las ofertas engañosas que la Ley persigue son usualmente aquellas promovidas con especial énfasis en las cualidades del producto, que en ocasiones comprende su número o cantidad, y por un periodo de tiempo relativamente corto, en las que el comerciante tiene por objetivo la realización apresurada de la mercancía, la venta inmediata de un inventario específico y preparado ad hoc. No es ésta la práctica del anunciante de libros para la venta, ni de las ofertas de cursos universitarios, mediante catálogos que necesariamente han de ser afectados por elementos imponderables en el extendido tiempo de su vigencia. No presenta este caso, ni la figura del consumidor ignorante, inepto en la protección de su interés propio ni la del comerciante inescrupuloso listo para hacer una ganancia rápida inducida mediante fraude o engaño.

Con estos antecedentes y fundamentos, se expedirá el cer-tiorari y se desestimará la querella.

El Juez Asociado Señor Negrón García emitió opinión disidente a la que se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
—O—

 El catálogo general de obras de derecho ofrecidas por Equity para el año 1974 contenía la siguiente nota respecto a los tomos en cuestión:
DECISIONES DE PUERTO RICO
“Las Decisiones de Puerto Rico contienen el texto de las opiniones sobre los casos resueltos por el Tribunal Supremo de Puerto Rico. Cada tomo incluye un índice Legal con las citas a códigos, leyes, reglamentos, jurisprudencia, obras de Derecho, etc. y un Indice de Materias para facilitar la búsqueda de los puntos de Derecho resueltos.
“Los siguientes tomos están a la venta por Equity: 1 a 83 y 88 a 100 (en español) y 88 a 97 (en inglés). Gustosamente brindaremos informes a quien lo inte-rese respecto de cualesquiera tomos que se deseen adquirir.”


Con la misma introducción de “[ajcabo de recibir nuestro [s-íc] catálogo general" se había dirigido a Equity de P.R., Inc. 7 meses antes, el 16 enero, 1974.


Objetivo del Art. 14, Ley Núm. 148 de 27 junio, 1968 (23 L.P.R.A. see. 1014) aplicado, cuyo texto completo es:

Sec. 10H. Actos, prácticas, anuncios o publicidad prohibidos

“Se prohíbe todo tipo o clase de acto, práctica, anuncio o publicidad que cons-tituya o tienda a constituir fraude o engaño en donde el artículo, producto o serví-*253ció sea falsamente representado o que cree en el consumidor una imagen o impresión errónea sobre la marca, precio, cantidad, tamaño, calidad, cualidad, salubridad o cualquier otra característica del producto, artículo o servicio.”